This is an appeal from the judgment of the district court of Pontotoe county rendered on the 1st day of March, 1929, in an action wherein plaintiff in error was defendant. A motion for new trial was overruled March 27, 1929. No order was made on that day or within 15 days thereafter extending the time in which to make and serve case-made, nor was any order so made until the 24th day of May, 1929, long after the 15 days allowed by law in which to make and serve case-made had expired. The order of May 24, 1929, extending the time in which to make and serve case-made is void for the reason the trial court was without jurisdiction to make and enter the same. Shinn v. Oklahoma City Building  Loan Ass'n, 130 Okla. 173,266 P. 435; Petty v. Foster, 122 Okla. 152, 252 P. 836; Bass v. Dowd, 81 Okla. 212, 197 P. 513; Tanner v. Crawford,80 Okla. 183, 195 P. 138. The time in which to serve case-made expired April 11, 1929. The case-made was served on the defendant in error June 1, 1929; therefore not within the time allowed by law or valid order of the court, and is a nullity and brings nothing before this court for review. Petty v. Foster, supra; Harrison v. Reed, 81 Okla. 149, 197 P. 159; Shinn v. Oklahoma City Building  Loan Ass'n, supra. The record filed in this court is certified by the clerk as a transcript, but no bill of exceptions is incorporated therein, and the assignments of error in the petition in error are such as can only be reviewed upon bill of exceptions or case-made. For the reasons herein stated, the appeal is dismissed.
Note. — See under (1, 2) 2. R. C. L. p. 158; R. C. L. Perm. Supp. p. 351.